United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
               IN THE UNITED STATES COURT OF APPEALS                 April 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                            No. 03-40732
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

          versus


     FERNANDO AGUILAR, also known as
     David Fernandez,

                                            Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-02-CR-451-1



Before GARWOOD, EMILIO M. GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Fernando Aguilar pleaded guilty to one count of possession

with intent to distribute ninety-one kilograms of marijuana and was

sentenced to fifty-seven months of imprisonment and two years of

supervised release.    Aguilar appeals his sentence, asserting that

the district   court   clearly   erred   when   it   denied    a   reduction


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pursuant to U.S.S.G. § 3B1.2(b) for a minor role in the offense.

Aguilar contends that his role was that of a mere courier.

       We review the finding on a defendant’s role in an offense for

clear error.         United States v. Deavours, 219 F.3d 400, 404 (5th

Cir. 2000).      A two-level adjustment for a minor role applies in the

case   of   a    defendant       “who   is   less      culpable    than    most     other

participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2, comment. (n.5).                 The defendant bears the burden

of proving that he was a minor participant in the offense.                          United

States v. Garcia, 242 F.3d 593, 597 (5th Cir. 2001).

       Aguilar’s admissions demonstrate that he acted in a greater

capacity than a mere courier. Aguilar did not demonstrate that the

information in the presentence report was unreliable.                               United

States v. Young, 981 F.2d 180, 185 (5th Cir. 1993).                             Further,

holding only a courier-type role does not automatically entitle a

defendant       to   the   U.S.S.G.     §    3B1.2(b)     reduction       for   a   minor

participant.         See United States v. Rojas, 868 F.2d 1409, 1410 (5th

Cir. 1989); United States v. Gallegos, 868 F.2d 711, 713 (5th Cir.

1989).   The district court’s implicit finding that Aguilar was not

entitled to the U.S.S.G. § 3B1.2(b) reduction is plausible in light

of the record viewed as a whole.             Burton v. United States, 237 F.3d

490, 500 (5th Cir. 2000).

       Accordingly,        the   judgment        of   conviction   and    sentence     is

AFFIRMED. This action is REMANDED for the sole purpose of allowing


                                             2
the district court to correct the written judgment to reflect that

the term of supervised release is two years.

AFFIRMED; REMANDED FOR CORRECTION OF CLERICAL ERROR IN JUDGMENT.




                                3